Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maria R. Barrera appeals the district court’s order granting Defendants’ motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barrera v. Getty, No. 8:08-cv-03347-PJM, 2009 WL 2499381 (D.Md. Aug. 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.